
	

113 HRES 783 IH: Recognizing the 30th anniversary of Reverend Jesse L. Jackson, Sr.’s 1984 presidential campaign and honoring his heroism and extraordinary service to the United States and the international community.
U.S. House of Representatives
2014-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 783
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2014
			Ms. Wilson of Florida submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Recognizing the 30th anniversary of Reverend Jesse L. Jackson, Sr.’s 1984 presidential campaign and
			 honoring his heroism and extraordinary service to the United States and
			 the international community.
	
	
		Whereas the 30th anniversary of Rev. Jesse Jackson’s presidential campaign was celebrated at the
			 Rainbow PUSH Coalition’s Legacy Affair Gala during the Annual Symposium,
			 “The Future of Civil Rights: Moving Towards First Class Economic,
			 Political, and Digital Citizenship”;
		Whereas Rev. Jesse Jackson announced his historic campaign for President of the United States on
			 November 3, 1983;
		Whereas Rev. Jesse Jackson’s campaign united people in the United States of all backgrounds and
			 changed the face of United States politics;
		Whereas Rev. Jesse Jackson’s landmark run resulted in record registration and turnout among
			 African-American voters, shifted the balance of power in the United States
			 Senate, increased the number of African-Americans serving in Congress, and
			 helped to elect the first African-Americans as Mayor of New York City and
			 Governor of Virginia;
		Whereas Rev. Jesse Jackson’s 1984 and 1988 presidential campaigns paved the way for the first
			 African-American President of the United States, President Barack Obama;
		Whereas Rev. Jesse Jackson was born on October 8, 1941, in Greenville, South Carolina;
		Whereas Rev. Jesse Jackson was a prized student at the racially segregated Sterling High School,
			 where he was elected student class president, finished 10th in his
			 graduating class, and earned letters in baseball, football, and
			 basketball;
		Whereas Rev. Jesse Jackson graduated with a Bachelor of Science degree in Sociology in 1964 from
			 North Carolina Agricultural and Technical State University, where he was
			 elected student body president and became an active leader in protesting
			 the segregation policies of Greensboro, North Carolina’s, public
			 facilities;
		Whereas Rev. Jesse Jackson also earned a Master of Divinity degree from the Chicago Theological
			 Seminary and over 40 honorary doctorate degrees for his lifelong work on
			 civil and human rights;
		Whereas Rev. Jesse Jackson married his college sweetheart Jacqueline Lavinia Brown in 1963 and they
			 have five children: Santita Jackson, Congressman Jesse L. Jackson, Jr.,
			 Jonathan Luther Jackson, Yusef DuBois Jackson, Esq., and Jacqueline
			 Lavinia Jackson;
		Whereas Rev. Jesse Jackson’s leadership during the civil rights movement, including his role in the
			 1965 Selma to Montgomery marches, were critical to the movement’s success
			 and earned him commendations from fellow leaders, including Dr. Martin
			 Luther King, Jr;
		Whereas Rev. Jesse Jackson led Operation Breadbasket and the Poor People's Campaign, organizations
			 that tore down discriminatory economic barriers and empowered the Nation’s
			 poor and dispossessed;
		Whereas in 1996, Rev. Jesse Jackson launched the renowned Rainbow PUSH Coalition in pursuit of
			 equal rights for all people in the United States by merging two of his
			 civil rights organization, Operation PUSH and the National Rainbow
			 Coalition;
		Whereas from 1991 to 1997, Rev. Jesse Jackson served as a shadow United States Senator for the
			 District of Columbia;
		Whereas Rev. Jesse Jackson’s extraordinary acts of heroism include facilitating the release of
			 captured United States soldiers in Yugoslavia, imprisoned Navy Lieutenant
			 Robert Goodman in Syria, 48 Cuban and United States prisoners in Cuba, and
			 United States soldiers held hostage in Kosovo;
		Whereas Rev. Jesse Jackson has served as a spiritual advisor to President Bill Clinton and
			 completed numerous diplomatic missions as a special United States envoy;
		Whereas in 2000, President Bill Clinton awarded Rev. Jesse Jackson the Presidential Medal of
			 Freedom, the Nation’s highest civilian honor;
		Whereas through the Rainbow Push Coalition, Rev. Jesse Jackson continues to be a drum major for
			 justice and equality, having advocated for universal health care, direct
			 peace negotiations between Palestinians and Israelis, ending apartheid in
			 South Africa, and advancing democracy in Haiti; and
		Whereas Rev. Jesse Jackson’s work in the civil rights movement, diplomatic achievements,
			 inspirational 1984 presidential campaign, and tireless advocacy for the
			 downtrodden continues to inspire countless people in the United States and
			 people from around the world: Now, therefore, be it
	
		That the House of Representatives—
			(1)recognizes the 30th anniversary of Reverend Jesse L. Jackson, Sr.’s 1984 presidential campaign;
			(2)recognizes and commends Rev. Jesse L. Jackson, Sr., for his invaluable service to the Nation,
			 efforts to empower disenfranchised people in the United States, and work
			 to protect civil and human rights; and
			(3)encourages people in the United States to join the House of Representatives in honoring Rev. Jesse
			 L. Jackson, Sr., and celebrating his enduring transformative contributions
			 to the Nation and the world.
			
